Citation Nr: 1720010	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's household income is excessive for purposes of entitlement Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's annual countable household income for pension purposes exceeds the applicable maximum annual pension rate (MAPR).   


CONCLUSION OF LAW

The criteria for receipt of VA non-service connected pension benefits are not met. 38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act (38 U.S.C.A. § 5100 to 5107) are not applicable to this appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  

II.  Analysis

The Veteran asserts that he should be awarded non-service connection pension benefits due to having limited household income and significant household expenses for medical care for himself and his wife.  

A Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source, including Social Security Administration (SSA) benefits, shall be counted as income during the 12- month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the maximum annual pension rate (MAPR) that have been paid within the 12-month annualization period.  38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.272. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published on the VA benefits website and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21; See also http://www.benefits.va.gov/PENSION/current_rates_veteran_pen.asp.   

The Veteran has one dependent, his spouse.  During the pendency of his claim, the applicable MAPRS for a Veteran with one dependent, who is permanently and totally disabled have been $16,324 effective December 1, 2012; $16,569 effective December 1, 2013; $16,851 effective December 1, 2014 and $16,902 effective December 1, 2016.  

Also, a higher rate of pension is available for a Veteran who is housebound and an even higher rate of pension is available for a Veteran who is in need of regular aid and attendance.  38 U.S.C.A. § 1541 (d)(1); 38 C.F.R. § 3.23 (d)(2).  A person is considered permanently housebound if he or she is substantially confined to the home by reason of disabilities that are reasonably certain to remain throughout the lifetime.  38 U.S.C.A. § 1541 (e). 38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (f).  
A person shall be considered in need of regular aid and attendance if (1) a patient in a nursing home, or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (b).  In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  

During the pendency of his claim, the applicable MAPRs for a housebound Veteran with one dependent have been $19,380 effective December 1, 2013; $19,710 effective December 1, 2014; and $19,770 effective December 1. 2016.  The applicable MAPRS for a Veteran in need of the aid and attendance of another person with one dependent have been $25,022 effective December 1, 2013; $25,448 effective December 1, 2014 and $25,525 effective December 1, 2016. 

In his August 2013 claim, the Veteran noted that he was requesting entitlement to non-service-connected pension, including payment at the housebound or aid and attendance rate.  He noted that he had had his family income only includes SSA benefits for himself and his wife and New York State teacher's pension for his wife.  He did not make any specific allegation that he was housebound or in need of the aid and attendance of another person. 

As noted by the Veteran, the evidence does show that the he and his spouse receive consistent sources of income in the form of Social Security Administration (SSA) benefits for each of them and a separate retirement benefit for the Veteran's wife.  In the initial October 2013 decision, the RO noted that the Veteran was receiving $22,090 annually in SSA benefits and the Veteran's spouse was receiving $5,146 annually in SSA benefits and $5946 annually from her separate retirement pension.  The RO also subsequently found that the Veteran was receiving additional annual business income.  However, even without consideration of this income, the initial October 2013 decision shows that the Veteran's annual household income for pension purposes (before any reduction for unreimbursed medical expenses) was $32,732.  The RO did also allow an exclusion from income for certain unreimbursed medical expenses, which reduces the Veteran's household income for pension purposes (without consideration of any business income he received) to $26,014.  

At an April 2015 examination for housebound status or permanent need for regular aid and attendance, the examining physician found that the Veteran was able to feed himself and prepare his own meals.  He did not need assistance in bathing or attending to other hygiene needs.  He was not legally blind and did not require nursing home care or medication management.  He had the ability to manage his own financial affairs.  There were no restrictions of his upper extremities, lower extremities, spine, trunk or neck.  The examiner did not find any pathology that affected the veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  The examiner noted that the Veteran was able to independently leave his home. 

In the January 2016 statement of the case (SOC), the RO was able to recognize a higher amount of unreimbursed medical expenses for the Veteran and his spouse as an exclusion from annual household income in the amount of $10,239.00 for the initial period of August 19, 2013 through September 30, 2014.  However, even with this higher level of exclusion and even without considering the Veteran's annual business income for this period, the Veteran's household income amounts to $22,493.  

In August 2016 correspondence, the Veteran indicated that he and his wife were experiencing increasing hardship for economic and health reasons.  They were struggling to pay their monthly mortgage obligation along with their out of pocket medical expenses, utilities and the cost of their day to day necessities.  The Veteran noted that he has several serious health conditions.  Also, his spouse required his constant attention in that she was suffering from memory loss as well as loss of her eyesight due to macular degeneration.  The Veteran indicated that the couple had had to hire a part-time female caregiver to help her address some of her more personal needs.  Along with the correspondence, the Veteran submitted his 2015 tax return.  The return indicates that he did not receive any business income in 2015.  It also indicates that he incurred a $3000 capital loss.  Additionally, it indicates that the Veteran and his wife received $5,383 in income from "pensions and annuities."  Moreover, the Veteran reported household medical and dental expenses for 2015 of $7,586. 

At the outset, the evidence of record does not indicate that the Veteran is in need of aid and attendance or that he is housebound.  To the contrary, in regard to potential need for aid and attendance, the April 2015 VA examiner noted that the Veteran was able to take care of his activities of daily living independently and to manage his financial affairs and indicated that he was not legally blind; that he did not require nursing home care or medication management; and that there were no restrictions of his upper extremities, lower extremities, spine, trunk or neck.  Similarly, regarding potential housebound status, the examiner did not find any pathology that affected the Veteran's ability to ambulate or travel beyond his home and affirmatively indicated that the Veteran was able to independently leave his home.  Moreover, the Veteran has not specifically alleged that he is in need of aid and attendance of another person or that he is housebound.  Consequently, the weight of the evidence is against a finding that the Veteran is in need of aid and attendance of another person or housebound.  Accordingly when assessing whether the Veteran's level of income would allow for receipt of non-service connected pension, the Board may only consider whether or not the Veteran's annual household income for pension purposes is less than the general, lower MAPR for a disabled Veteran with one dependent.  If at a later date, the Veteran is shown to be housebound or in need of aid and attendance, the higher MAPRs that are associated with these statuses can be used to determine whether he is eligible for any monthly pension payments. 

The Board is also cognizant that the Veteran has reported that he has had to hire a part-time care attendant for his spouse, suggesting that she might potentially be housebound or in need of aid and attendance.  However, as his spouse is not a Veteran, her being housebound or in need of aid and attendance does not provide a basis for using the higher MAPRs (i.e. the housebound and/or aid and attendance levels) for determining whether the Veteran is eligible for any monthly pension payments.  However, to the extent the provision of the in-home services or any other medical services to the spouse constitute unreimbursed medical expenses, they can be considered as an exclusion from income under 38 C.F.R. § 3.272 summarized above.  

Turning whether the evidence establishes that the Veteran's household income for pension purposes has been less than the general applicable MAPRS for a Veteran with one dependent, as mentioned above, the RO's initial October 2013 calculation shows that even without considering business income he may have received during that time frame, and with the specific exclusion of unreimbursed medical expenses, the Veteran's household income for pension purposes was approximately $26,014.  In contrast, the MAPR applicable to his household effective December 1, 2012 was $16,324.  Consequently, the income for pension purposes was almost $10,000 higher than the applicable MAPR, even without considering any household business income.  

Notably, in the January 2016 SOC, the RO was able to recognize a higher amount of unreimbursed medical expenses as an exclusion from annual household income in the amount of $10,239.00 for the initial period of August 19, 2013 through September 30, 2014.  However, even with this higher level of exclusion and even without considering the Veteran's annual business income for this period, the Veteran's household income was $22,493.  Once again, the MAPR applicable to the Veteran's household was $16,324 effective December 1, 2012 and $16,569 effective December 1, 2013.  Consequently, the Veteran's household income was approximately $6000 higher than these applicable MAPRs.

Subsequent to the SOC, in the August 2016 correspondence, the Veteran did report that he and his wife were suffering from a number of serious health conditions and they had had to hire a female caregiver to help the wife to address some of her more personal female caregiver to help her address some of her more personal needs.  He also submitted medical records showing that he does have a number of serious health concerns and the 2015 tax return.  However, this evidence does not indicate, nor has the Veteran asserted, that the couple's core household income from their SSA benefits and the wife's pension has been reduced.  Also, the tax return shows that the Veteran and his wife incurred $7,586 in annual medical expenses for 2015, an amount that is actually less, even on a pro-rated basis, than the $10,239.00 amount, which was excluded from the Veteran's household income for period from  August 19, 2013 to September 30, 2014.  (Thus, given that the MAPR effective December 1, 2014 is only marginally higher ($16,851); given that the Veteran's core household income from SSA and his wife's pension is not shown to have been reduced; and given that the Veteran's household medical expenses for 2015 are not shown to have increased, the newly received evidence accompanying the Veteran's August 2016 correspondence also indicates that the Veteran's household income for pension purposes has been significantly higher than the applicable MAPRS.  (There is also no other evidence of record indicating that the medical expenses of the Veteran and his spouse are significantly high enough to allow for a reduction in income high enough to result in an income for pension purposes lower than the applicable general MAPRS for Veteran with one dependent).

The Veteran did also deduct $3000 in capital loss from his taxable income in 2015, as shown by his federal tax form.  The Board notes, however, that such a loss may not be deducted from household income for pension purposes.  See 38 C.F.R. § 3.271(c)(3), indicating that a loss sustained in operating a business, profession, farm or from investments may not be deducted from income derived from any other source.  

The Board empathizes with the challenges faced by the Veteran and his spouse in providing for their ongoing support in the face of serious medical problems and significant ongoing expenses.  However, the Board has no discretion but to follow the controlling regulations.  These regulations only allow for awarding VA non-service connected pension to individuals with extremely low incomes.  In this case, the evidence of record indicates that throughout the course of the appeal period the Veteran's household income for pension purposes has significantly exceeded the applicable MAPR Veteran with one dependent who does not meet the housebound criteria or the criteria for the need of aid and attendance from another person.  Consequently, the Board must deny this appeal on the basis that the Veteran has excessive income for pension purposes.  The Veteran is advised that if now or in the future his unreimbursed medical expenses undergo a major increase in comparison to his previous reporting and/or he becomes housebound or in need of aid and attendance, he should notify the RO and request that his pension eligibility be recalculated.  


ORDER

Due to excessive household income for pension purposes, entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits is denied.  


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


